DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The prior art indicated on the 892s and the IDS do not teach alone or in combination a hybrid callback system using a callback cloud service, global profiles, agent and brand data and creating a callback object upon a consumer requesting a callback from a brand and using 2 sets of plurality of programming instructions in scheduling a callback with consumers requesting a callback from a brand based on consumer availability and agent scheduling.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official 
01Feb2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652